          Case 1:95-cr-00941-AJN Document 417 Filed 07/28/20 Page 1 of 1



                                                                                                7/28/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jose Muyet,
                                Petitioner,
                    -against-                                    95-cr-941-1 (AJN)
 United States,                                                       ORDER
                                Respondent.

ALISON J. NATHAN, United States District Judge:

       Daniel Habib, of the Federal Defenders of New York, has entered an appearance as

counsel for Petitioner Jose Muyet. Dkt. No. 416. The U.S. Probation Office for the Southern

District of New York and the United States District Court Clerk’s Office for the Southern District

of New York are authorized to disclose any Presentence Investigation Report, Statements of

Reason, and Judgment to Mr. Habib for the purpose of determining eligibility for relief under

Davis. Within three weeks of the date of this Order, the parties shall meet and confer and submit

a joint letter to the Court proposing a briefing schedule. This resolves Dkt. No. 412.

       The Clerk of Court is respectfully directed to mail this Order to Mr. Muyet.

       SO ORDERED.

 Dated:    July 28, 2020
           New York, New York

                                                               ALISON J. NATHAN
                                                             United States District Judge
